Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 17/040,873 filed on 09/23/2020. 
Claims 1 – 21 are pending and ready for examination.


Priority
This application is a 371 of PCT application no. PCT/US2019/028644, which claims priority to U.S. provisional applications no. 62/682,090, 62/682,081, 62/682,095 filed on 06/07/2018 and application no. 62/661,253 filed on 04/23/2018.


Claim Objections
Claims 3, 13 and 14 are objected to because of the following informalities:  
Claim 3 recites in lines 1, 2 and 3 “transmitting control information”; they should read as “transmitting the control information”.
Claims 13 and 14 recite in line 2 “transmit control information”; it should read as “transmit the control information”.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 11 – 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 2, 5, 7 – 8, 11 – 12, 15 – 16 and 19 – 20 of co-pending application no. 17/040,804 in view of KIM (US 2016/0345300 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a method performed by a relay node to transmit control information and broadcast transmission to a plurality of UE devices. With respect to the independent claims of the instant application and the co-pending application, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and Co-pending application.
Instant application no. 17/040,873 
Co-pending application no. US 17/040,804 





transmitting control information from a relay node to a plurality of user equipment (UE) devices; and 
repeatedly transmitting, for a predetermined number of repetitions, a broadcast transmission from the relay node to the plurality of UE devices, the broadcast transmission including a data stream for each of the plurality of UE devices, each of the plurality of UE devices configured to use the control information to receive their respective data streams.
A method comprising: 
receiving, at a relay node, a block of data containing a data stream for each of a plurality of user equipment (UE) devices; 

transmitting control information from the relay node to the plurality of UE devices; and 

transmitting, to the plurality of UE devices via a broadcast transmission, the data stream for each of the plurality of UE devices, each of the plurality of UE devices configured to use the control information to receive their respective data streams.


As can be seen from the direct claim comparison of Table 1, claim 1 of instant application is very close to the co-pending claim. The dissimilar part of the claims are underlined. Co-pending application no. 17/040,804 does not specifically claim 
However, KIM teaches a method (Title, METHOD FOR TRANSMITTING AND RECEIVING DOWNLINK CHANNEL FOR MTC TERMINAL, AND APPARATUS THEREFOR) comprising: 
repeatedly transmitting, for a predetermined number of repetitions, a broadcast transmission from the relay node to the plurality of UE devices, the broadcast transmission including a data stream (Abstract, repeatedly transmitting downlink data channel (PDSCH); Fig.3 and [0067], The base station can set repeated transmission by repeatedly assign a PBCH (Physical Broadcasting Channel) transmission resource for transmitting the PBCH. [0026], A base station or a cell generally means a station where communication with user equipment is performed, and is referred to as other terms such as node-B, eNB, …, a relay node. Here, base station is considered as a relay node; therefore, the relay node repeatedly transmits a predetermined number of broadcast transmission including a data stream). Therefore, KIM teaches dissimilar part of claim 1 that the co-pending application does not specifically recite. The motivation to combine KIM would have been to provide a method and an apparatus for efficiently transmitting and receiving a downlink signal by determining relationship between transmission and reception through a PBCH, a PRACH, a PDSCH, a PDCCH, and an EPDCCH as a physical channel for an MTC terminal. It also provides an effect for an MTC terminal to efficiently communicate with a base station in a wider coverage by defining subframe KIM, [0007] and [0012]).
Therefore, the combination of claim 1 of Co-pending application no. 17/040,804 and secondary reference KIM recites all limitations of the instant claim 1. Similar claim comparison applies for independent claim 11 of the instant application vs. independent claim 7 and independent claim 15, respectively of the co-pending in view of KIM.
 Table 2 is showing the instant claims that are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the co-pending claims.

Table 2: Claims that are rejected under ODP issue
Instant application no. 17/040,873 
Co-pending application no. 17/040,804
1
1
2
2
3
5
11
7
12
8
13
11
14
12
11
15
12
16
13
19
14
20



Claims 1 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of co-pending application no. 17/040,838 in view of KIM (US 2016/0345300 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a method performed by a relay node to transmit control information and broadcast transmission to a plurality of UE devices. With respect to the independent claims of the instant application and the Co-pending application, please see the direct claim comparison in the Table 3 below.

Table 3: Claim comparison between instant application and Co-pending application.
Instant application no. 17/040,873 
Co-pending application no. 17/040,838 
A method comprising: 
transmitting control information from a relay node to a plurality of user equipment (UE) devices; and 
repeatedly transmitting, for a predetermined number of repetitions, a broadcast transmission from the relay node to the plurality of UE devices, the broadcast transmission including a data stream for each of 


transmitting control information from a relay node to a plurality of user equipment (UE) devices; 
transmitting a broadcast transmission from the relay node to the plurality of UE devices, the broadcast transmission including a data stream for each of the plurality of UE devices, each of the plurality of UE devices configured 


receiving a feedback message from each of the plurality of UE devices regarding their respective data streams.


As can be seen from the direct claim comparison of Table 3, claim 1 of instant application is very close to the co-pending claim. The dissimilar part of the claims are underlined. Co-pending application no. 17/040,838 does not specifically claim “repeatedly transmitting, for a predetermined number of repetitions, a broadcast transmission”.
However, KIM teaches a method (Title, METHOD FOR TRANSMITTING AND RECEIVING DOWNLINK CHANNEL FOR MTC TERMINAL, AND APPARATUS THEREFOR) comprising: 
repeatedly transmitting, for a predetermined number of repetitions, a broadcast transmission from the relay node to the plurality of UE devices, the broadcast transmission including a data stream (Abstract, repeatedly transmitting downlink data channel (PDSCH); Fig.3 and [0067], The base station can set repeated transmission by repeatedly assign a PBCH (Physical Broadcasting Channel) transmission resource for transmitting the PBCH. [0026], A base station or a cell generally means a station where communication with user equipment is performed, and is referred to as other terms such as node-B, eNB, …, a relay node. Here, base station is considered as a relay node; therefore, the relay node repeatedly transmits a predetermined number of broadcast transmission including a data stream). Therefore, KIM teaches dissimilar part of claim 1 that the co-pending application does not specifically recite. The motivation to combine KIM would have been to provide a method and an apparatus for efficiently transmitting and receiving a downlink signal by determining relationship between transmission and reception through a PBCH, a PRACH, a PDSCH, a PDCCH, and an EPDCCH as a physical channel for an MTC terminal. It also provides an effect for an MTC terminal to efficiently communicate with a base station in a wider coverage by defining subframe rules for repeatedly transmitting physical channels for the MTC terminal (KIM, [0007] and [0012]).
Therefore, the combination of claim 1 of Co-pending application no. 17/040,838 and secondary reference KIM recites all limitations of the instant claim 1. Similar claim comparison applies for independent claim 11 of the instant application vs. claim 9 of the Co-pending application in view of KIM.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4 – 5, 11 – 12 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Saito hereinafter referred to Saito) (US 2012/0213148 A1) in view of KIM (US 2016/0345300 A1) (Cited in IDS).

Regarding claim 1, Saito teaches a method (Title, Wireless communication system having relay device, and method for selecting relay terminal) comprising: 
transmitting control information from a relay node to a plurality of user equipment (UE) devices (Fig.1 and [0059], wireless communication channel 106 needs to send Resource Allocation Information (RAI) of the second wireless communication channel 105 as relay control information; Fig.3 and [0057], The base station 101, the relay device 103, and the terminal 102 are the same as those of FIG. 1. Fig.4A and [0060], for data transmission, the first communication channel control signal 401 is generated and sent to the terminal; This signal 401 represents an ID of a destination terminal for data, the data transmission time, … for use in the data transmission. As shown in Fig.3, the relay node 103 is the via/ means of transmission from base station to UEs 102 and 111; as the control signal 401 is sent to the terminal; therefore, control information is transmitted from a relay node103 to a plurality of UE devices 102 and 111); and
a transmission from the relay node to the plurality of UE devices, the transmission including a data stream for each of the plurality of UE devices (Fig.3 and [0057], The first and second terminals 102 and 111 receive data from the base station 101 through the first relay device 103. Therefore, relay node 103 transmits data streams to the plurality of UE devices 102 and 111), each of the plurality of UE devices configured to use the control information to receive their respective data streams (Fig.8 and [0077], listed terminals are destinations to which the relay devices transmit data through the second wireless communication channel. Of the destination terminals of the second wireless communication channel, as represented in the RAI as relay control information of the third wireless communication channel signal 802, only a terminal corresponding to the terminal in the destination terminal list as the relay destination information is selected as a transmission destination to set the second wireless communication channel data signal.  Here, the transmission destination is the terminal receives data from the relay node and is based on the relay control information of the channel. Also, as mentioned above, the control signal 401 is sent to the terminal for use in the data transmission; therefore, the UE devices are configured to use the control information to receive their respective data streams).

repeatedly transmitting, for a predetermined number of repetitions, a broadcast transmission from the relay node to the plurality of UE devices. 
However, KIM teaches a method (Title, METHOD FOR TRANSMITTING AND RECEIVING DOWNLINK CHANNEL FOR MTC TERMINAL, AND APPARATUS THEREFOR) comprising: 
transmitting control information from a relay node to a plurality of user equipment (UE) devices (Abstract, repeatedly transmitting a control channel comprising control information; [0095], The PDCCH means a channel for transmitting DCI (Downlink Control Information). The DCI includes resource assignment information or other control information of a terminal or a terminal group. [0026], A base station or a cell generally means a station where communication with user equipment is performed, and is referred to as other terms such as node-B, eNB, …, a relay node. Here, base station is considered as a relay node; therefore, the relay node transmits control information to a plurality of UE devices); and
repeatedly transmitting, for a predetermined number of repetitions, a broadcast transmission from the relay node to the plurality of UE devices, the broadcast transmission including a data stream (Abstract, repeatedly transmitting downlink data channel (PDSCH); Fig.3 and [0067], The base station can set repeated transmission by repeatedly assign a PBCH (Physical Broadcasting Channel) transmission resource for transmitting the PBCH. [0026], A base station or a cell generally means a station where communication with user equipment is performed, and is referred to as other terms such as node-B, eNB, …, a relay node. Here, base station is considered as a relay node; therefore, the relay node repeatedly transmits a predetermined number of broadcast transmission including a data stream). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito as mentioned above and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and an apparatus for efficiently transmitting and receiving a downlink signal by determining relationship between transmission and reception through a PBCH, a PRACH, a PDSCH, a PDCCH, and an EPDCCH as a physical channel for an MTC terminal. It also provides an effect for an MTC terminal to efficiently communicate with a base station in a wider coverage by defining subframe rules for repeatedly transmitting physical channels for the MTC terminal (KIM, [0007] and [0012]).

Regarding claim 11, Saito teaches a relay node (Title, Wireless communication system having relay device, and method for selecting relay terminal. Fig. 21 and [0122], configuration of the relay device) comprising: 
a transmitter (Fig. 21 and [0124], terminal side wireless front end 2102) configured to: 
transmit control information to a plurality of user equipment (UE) devices (Fig.1 and [0059], wireless communication channel 106 needs to send Resource Allocation Information (RAI) of the second wireless communication channel 105 as relay control information; Fig.3 and [0057], The base station 101, the relay device 103, and the terminal 102 are the same as those of FIG. 1. Fig.4A and [0060], for data transmission, the first communication channel control signal 401 is generated and sent to the terminal; This signal 401 represents an ID of a destination terminal for data, the data transmission time, … for use in the data transmission. As shown in Fig.3, the relay node 103 is the via/ means of transmission from base station to UEs 102 and 111; as the control signal 401 is sent to the terminal; therefore, control information is transmitted from a relay node103 to a plurality of UE devices 102 and 111); and
a transmission to the plurality of UE devices, the transmission including a data stream for each of the plurality of UE devices (Fig.3 and [0057], The first and second terminals 102 and 111 receive data from the base station 101 through the first relay device 103. Therefore, relay node 103 transmits data streams to the plurality of UE devices 102 and 111), each of the plurality of UE devices configured to use the control information to receive their respective data streams (Fig.8 and [0077], listed terminals are destinations to which the relay devices transmit data through the second wireless communication channel. Of the destination terminals of the second wireless communication channel, as represented in the RAI as relay control information of the third wireless communication channel signal 802, only a terminal corresponding to the terminal in the destination terminal list as the relay destination information is selected as a transmission destination to set the second wireless communication channel data signal.  Here, the transmission destination is the terminal receives data from the relay node and is based on the relay control information of the channel. Also, as mentioned above, the control signal 401 is sent to the terminal for use in the data transmission; therefore, the UE devices are configured to use the control information to receive their respective data streams).
Saito does not specifically teach
repeatedly transmit, for a predetermined number of repetitions, a broadcast transmission to the plurality of UE devices. 
However, KIM teaches (Title, METHOD FOR TRANSMITTING AND RECEIVING DOWNLINK CHANNEL FOR MTC TERMINAL, AND APPARATUS THEREFOR) a relay node ([0026], A base station or a cell generally means a station where communication with user equipment is performed, and is referred to as other terms such as node-B, eNB, …, a relay node. Here, base station is considered as a relay node) configured to: 
transmit control information to a plurality of user equipment (UE) devices (Abstract, repeatedly transmitting a control channel comprising control information; [0095], The PDCCH means a channel for transmitting DCI (Downlink Control Information). The DCI includes resource assignment information or other control information of a terminal or a terminal group. Therefore, the relay node transmits control information to a plurality of UE devices); and
repeatedly transmit, for a predetermined number of repetitions, a broadcast transmission to the plurality of UE devices, the broadcast transmission including a data stream (Abstract, repeatedly transmitting downlink data channel (PDSCH); Fig.3 and [0067], The base station can set repeated transmission by repeatedly assign a PBCH (Physical Broadcasting Channel) transmission resource for transmitting the PBCH. Therefore, the relay node repeatedly transmits a predetermined number of broadcast transmission including a data stream). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito as mentioned above and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and an apparatus for efficiently transmitting and receiving a downlink signal by determining relationship between transmission and reception through a PBCH, a PRACH, a PDSCH, a PDCCH, and an EPDCCH as a physical channel for an MTC terminal. It also provides an effect for an MTC terminal to efficiently communicate with a base station in a wider coverage by defining subframe rules for repeatedly transmitting physical channels for the MTC terminal (KIM, [0007] and [0012]).

Regarding claims 2 and 12, combination of Saito and KIM teaches all the features with respect to claims 1 and 11, respectively as outlined above.
Saito further teaches
wherein the control information comprises at least one of the following: the predetermined number of repetitions, a modulation and coding scheme (Fig.4A and [0060], control signal 401 represents modulation scheme for use in the data transmission), resource allocation information ([0059], Resource Allocation Information (RAI) of the second wireless communication channel 105 as relay control information; (Fig.4A and [0060], control signal 401 represents data transmission time, and the frequency resource for use in the data transmission), Due to alternative language “at least one of” in the claim, examiner did not address all limitations).

Regarding claims 4 and 15, combination of Saito and KIM teaches all the features with respect to claims 1 and 11, respectively as outlined above.
Saito does not specifically teach
wherein the predetermined number of repetitions is a default number of repetitions. 
However, KIM teaches 
wherein the predetermined number of repetitions is a default number of repetitions ([0058], A base station transmits the PBCH for an MTC terminal; e.g. it is possible to repeatedly transmit the PBCH in a PBCH cycle that is a specific cycle (e.g. 40 ms) (the repetition burst within the 40 ms PBCH cycle); [0065], configuration of transmission across 40ms cycles is always repeatedly transmitted at all cycles, dynamically on/off to be repeatedly transmitted at every 40x ms, or repeatedly transmitted on the basis of a pattern by a predetermined numbers of cycles. Therefore, predetermined number of repetitions is a default number of repetitions).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito and KIM as mentioned in claims 1 and 11 and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and an apparatus for efficiently transmitting and receiving a downlink signal by determining relationship between transmission and reception through a PBCH, a PRACH, a PDSCH, a PDCCH, KIM, [0007] and [0012]).

Regarding claims 5 and 16, combination of Saito and KIM teaches all the features with respect to claims 1 and 11, respectively as outlined above.
Saito does not specifically teach
determining the predetermined number of repetitions. 
However, KIM teaches 
determining the predetermined number of repetitions ([0058], A base station transmits the PBCH for an MTC terminal; e.g. it is possible to repeatedly transmit the PBCH in a PBCH cycle that is a specific cycle (e.g. 40 ms) (the repetition burst within the 40 ms PBCH cycle); [0065], configuration of transmission across 40ms cycles is always repeatedly transmitted at all cycles, dynamically on/off to be repeatedly transmitted at every 40x ms, or repeatedly transmitted on the basis of a pattern by a predetermined numbers of cycles. since, it is a predetermined numbers of cycles; therefore, it is obvious that the predetermined number of repetitions is determined).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito and KIM as mentioned in claims 1 and 11 and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and an apparatus for efficiently transmitting and receiving a downlink signal by determining relationship KIM, [0007] and [0012]).

Claims 3 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of KIM and further in view of Lee et al. (Lee hereinafter referred to Lee) (US 2014/0301330 A1).

Regarding claim 3, combination of Saito and KIM teaches all the features with respect to claim 1 as outlined above.
Saito does not specifically teach
wherein transmitting control information comprises at least one of the following: transmitting control information in a System Information Block (SIB) message, and transmitting control information on a Common Search Space Machine-Type Communication Physical Downlink Control Channel (CSS-MPDCCH).
However, KIM teaches
wherein transmitting control information comprises at least one of the following: transmitting control information in a System Information Block (SIB) message, and transmitting control information on a Machine-Type Communication Physical Downlink Control Channel (MPDCCH) ([0095], The PDCCH means a channel for transmitting DCI (Downlink Control Information). [0108], As for the MTC terminal of the present invention, it is possible to receive control information through the EPDCCH; A downlink control channel includes both of the PDCCH and the EPDCCH. Therefore, transmitting control information comprises transmitting control information on a Machine-Type Communication Physical Downlink Control Channel (MPDCCH). Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito and KIM as mentioned in claim 1 and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and an apparatus for efficiently transmitting and receiving a downlink signal by determining relationship between transmission and reception through a PBCH, a PRACH, a PDSCH, a PDCCH, and an EPDCCH as a physical channel for an MTC terminal. It also provides an effect for an MTC terminal to efficiently communicate with a base station in a wider coverage by defining subframe rules for repeatedly transmitting physical channels for the MTC terminal (KIM, [0007] and [0012]).
The combination of Saito and KIM does not specifically teach
a Common Search Space Physical Downlink Control Channel.
However, Lee teaches (Title, METHOD FOR ALLOWING TERMINAL TO PERFORM RANDOM ACCESS STEP IN WIRELESS COMMUNICATION SYSTEM AND DEVICE THEREFOR)
control information on a Common Search Space Physical Downlink Control Channel (CSS-PDCCH) ([0021], UE detects control information for use in receiving a random access response message by blind-decoding a plurality of search spaces; [0112], Upon receipt of the information indicating support of another DL control channel, the UE blind-decodes at least one of a PDCCH search space (e.g., a PDCCH CSS) and a search space of another DL control channel (e.g., an E-PDCCH CSS or an E-PDCCH USS). Therefore, control information is transmitted on a Common Search Space Physical Downlink Control Channel (CSS-PDCCH)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito and KIM as mentioned in claim 1 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide a method for allowing a terminal to detect control information by blind-decoding a plurality of search spaces, thereby, mitigating interference from a neighbor cell (Lee, Abstract and [0021]).

Regarding claim 13, combination of Saito and KIM teaches all the features with respect to claim 11 as outlined above.
Saito does not specifically teach
wherein transmit control information in a System Information Block (SIB) message.
The combination of Saito and KIM does not specifically teach
wherein transmit control information in a System Information Block (SIB) message.
However, Lee teaches (Title, METHOD FOR ALLOWING TERMINAL TO PERFORM RANDOM ACCESS STEP IN WIRELESS COMMUNICATION SYSTEM AND DEVICE THEREFOR)
Fig.12 and [0111], an eNB transmits to a UE, information indicating support of a DL control channel (e.g., an E-PDCCH) other than a legacy PDCCH in a communication system to which the UE belongs by an SIB; [0152], a communication situation between an RN and a UE; control information is transmitted in a legacy PDSCH region (as well in a legacy PDCCH region), that is, an environment where E-PDCCH-based communication (e.g., an E-PDCCH-based random access procedure or an E-PDCCH-based system information (e.g., an E -SIB or an E-PBCH) reception operation) is performed. Therefore, control information is transmitted in a SIB message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito and KIM as mentioned in claim 11 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide a method for allowing a terminal to detect control information by blind-decoding a plurality of search spaces, thereby, mitigating interference from a neighbor cell (Lee, Abstract and [0021]).

Regarding claim 14, combination of Saito and KIM teaches all the features with respect to claim 11 as outlined above.
Saito does not specifically teach
wherein transmit control information on a Common Search Space Machine-Type Communication Physical Downlink Control Channel (CSS-MPDCCH).
However, KIM teaches
[0095], The PDCCH means a channel for transmitting DCI (Downlink Control Information). [0108], As for the MTC terminal of the present invention, it is possible to receive control information through the EPDCCH; A downlink control channel includes both of the PDCCH and the EPDCCH. Therefore, transmitting control information comprises transmitting control information on a Machine-Type Communication Physical Downlink Control Channel (MPDCCH)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito and KIM as mentioned in claim 11 and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method and an apparatus for efficiently transmitting and receiving a downlink signal by determining relationship between transmission and reception through a PBCH, a PRACH, a PDSCH, a PDCCH, and an EPDCCH as a physical channel for an MTC terminal. It also provides an effect for an MTC terminal to efficiently communicate with a base station in a wider coverage by defining subframe rules for repeatedly transmitting physical channels for the MTC terminal (KIM, [0007] and [0012]).
The combination of Saito and KIM does not specifically teach
a Common Search Space Physical Downlink Control Channel.
However, Lee teaches (Title, METHOD FOR ALLOWING TERMINAL TO PERFORM RANDOM ACCESS STEP IN WIRELESS COMMUNICATION SYSTEM AND DEVICE THEREFOR)
[0021], UE detects control information for use in receiving a random access response message by blind-decoding a plurality of search spaces; [0112], Upon receipt of the information indicating support of another DL control channel, the UE blind-decodes at least one of a PDCCH search space (e.g., a PDCCH CSS) and a search space of another DL control channel (e.g., an E-PDCCH CSS or an E-PDCCH USS). Therefore, control information is transmitted on a Common Search Space Physical Downlink Control Channel (CSS-PDCCH)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito and KIM as mentioned in claim 11 and further incorporate the teaching of Lee. The motivation for doing so would have been to provide a method for allowing a terminal to detect control information by blind-decoding a plurality of search spaces, thereby, mitigating interference from a neighbor cell (Lee, Abstract and [0021]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of KIM and further in view of Li et al. (Li hereinafter referred to Li) (US 2015/0016312 A1).

Regarding claims 6 and 17, combination of Saito and KIM teaches all the features with respect to claims 5 and 16, respectively as outlined above.
The combination of Saito and KIM does not specifically teach
receiving at least one downlink measurement report from at least one of the plurality of UE devices; and 

However, Li teaches (Title, METHOD AND APPARATUS FOR COVERAGE ENHANCEMENT FOR A RANDOM ACCESS PROCESS)
receiving at least one downlink measurement report from at least one of the plurality of UE devices (Fig.6 and [0261], The UE 114 includes a channel measurement report in Msg3; a measurement report is a reference signal received power (RSRP) report. After an eNB receives Msg3 from the UE 114, the eNB 102 obtains an estimate of a path-loss for the UE 114. Therefore downlink measurement report is received from a UE device); and 
determining the predetermined number of repetitions based on the at least one downlink measurement report ([0261], The eNB 102 configures the resources for subsequent communication such as the resources for PDCCH/PDSCH/PUCCH/PUSCH and notify the UE 114 or both the eNB 102 and the UE 114 can assume that subsequent communication is with a number of repetitions corresponding to the measurement report provided by the UE 114 to the eNB 102. Therefore, the predetermined number of repetitions is determined based on the downlink measurement report).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito and KIM as mentioned in claims 5 and 16 and further incorporate the teaching of Li. The motivation for doing so would have been to provide methods and apparatus to support Li, [0003] and [0004]).

Claims 7 – 8 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of KIM in view of Li and further in view of TIE et al. (TIE hereinafter referred to TIE) (US 2021/0076244 A1).

Regarding claims 7 and 18, combination of Saito, KIM and Li teaches all the features with respect to claims 6 and 17, respectively as outlined above.
The combination of Saito and KIM does not specifically teach
wherein the at least one downlink measurement report comprises: 
a received signal strength measurement value.
 However, Li teaches 
wherein the at least one downlink measurement report comprises: 
a received signal strength measurement value ([0261], a measurement report is a reference signal received power (RSRP) report).
The combination of Saito, KIM and Li does not specifically teach
a first index value that indicates that a received signal strength measurement value is below a first threshold value.
However, TIE teaches (Title, INFORMATION SENDING METHOD, INFORMATION RECEIVING METHOD, AND APPARATUS)
a first index value that indicates that a received signal strength measurement value is below a first threshold value ([0189], If the RSRP value obtained through measurement by the terminal device is greater than the RSRP decision threshold 2 and less than the RSRP decision threshold 1, the terminal device is at a coverage level 1 (corresponding to edge coverage). Here, RSRP decision threshold 1 is a first threshold; therefore, RSRP value obtained through measurement/ received signal strength measurement value is below a first threshold value).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito, KIM and Li as mentioned in 6 and 17 and further incorporate the teaching of TIE. The motivation for doing so would have been to provide an information sending method, an information receiving method, and an apparatus, to provide information for scheduling for a terminal device by using downlink channel quality report that helps reduce waste of resources and improve scheduling accuracy and rationality (TIE, [0007] and [0010]).

Regarding claims 8 and 19, combination of Saito, KIM and Li teaches all the features with respect to claims 6 and 17, respectively as outlined above.
The combination of Saito and KIM does not specifically teach
wherein the at least one downlink measurement report comprises: 
a received signal strength measurement value.
However, Li teaches 
wherein the at least one downlink measurement report comprises: 
a received signal strength measurement value ([0261], a measurement report is a reference signal received power (RSRP) report).
The combination of Saito, KIM and Li does not specifically teach

However, TIE teaches (Title, INFORMATION SENDING METHOD, INFORMATION RECEIVING METHOD, AND APPARATUS)
a second index value that indicates that a received signal strength measurement value is below a first threshold value and below a second threshold value ([0189], two RSRP decision thresholds (an RSRP decision threshold 1 and an RSRP decision threshold 2) are delivered, where the RSRP decision threshold 2 is less than the RSRP decision threshold 1. If the RSRP value obtained through measurement by the terminal device is less than the RSRP decision threshold 2, the terminal device is at a coverage level 2 (corresponding to extended coverage). Here, RSRP decision threshold 1 is a first threshold and RSRP decision threshold 2 is a second threshold; as the second threshold is less than the first threshold and the RSRP measurement value is less that second threshold; i.e. the received signal strength measurement value is below a first threshold value and below a second threshold value).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito, KIM and Li as mentioned in 6 and 17 and further incorporate the teaching of TIE. The motivation for doing so would have been to provide an information sending method, an information receiving method, and an apparatus, to provide information for scheduling for a terminal device by using downlink channel quality report that helps reduce waste of resources and improve scheduling accuracy and rationality (TIE, [0007] and [0010]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of KIM and further in view of Chun et al. (Chun hereinafter referred to Chun) (US 2010/0182919 A1) (cited in IDS).

Regarding claims 9 and 20, combination of Saito and KIM teaches all the features with respect to claims 5 and 16, respectively as outlined above.
The combination of Saito and KIM does not specifically teach
transmitting a paging message to the plurality of UE devices; and 
receiving at least one downlink measurement report from at least one of the plurality of UE devices, the at least one downlink measurement report being transmitted in response to the paging message.
However, Chun teaches (Title, METHOD FOR TRIGGERING A MEASUREMENT REPORT OF MOBILE TERMINAL)
transmitting a paging message to the plurality of UE devices (Fig.4 and [0028], terminal receives a paging message); and 
receiving at least one downlink measurement report from at least one of the plurality of UE devices, the at least one downlink measurement report being transmitted in response to the paging message ([0029], if the paging message indicates to perform a measurement report of the terminal, the terminal transmits a measurement report message to an uplink (i.e. a network, UTRAN, Node B, eNB, etc). Therefore, downlink measurement report is transmitted in response to the paging message).
Chun, [0013]).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of KIM in view of Chun and further in view of Kitagawa et al. (Kitagawa hereinafter referred to Kitagawa) (US 2017/0245254 A1).

Regarding claims 10 and 21, combination of Saito, KIM and Chun teaches all the features with respect to claims 9 and 20, respectively as outlined above.
The combination of Saito and KIM does not specifically teach
wherein the paging message includes a request for the at least one downlink measurement report.
However, Chun teaches
the paging message includes a request for the at least one downlink measurement report ([0029], the paging message indicates to perform a measurement report of the terminal).
The combination of Saito, KIM and Chun does not specifically teach
a request for the at least one downlink measurement report if a received signal strength measurement value is below a first threshold value.
Title, METHOD FOR TRIGGERING A MEASUREMENT REPORT OF MOBILE TERMINAL)
wherein the paging message includes a request for the at least one downlink measurement report if a received signal strength measurement value is below a first threshold value (Fig.1, Fig.2 and [0052], control unit 14 measures the radio quality of the downlink for each cell of the base station device 30; RSRP and/or RSRQ of a reference signal is measured as radio quality. The control unit 14 reports measured radio quality to the base station device 30 by a measurement report as needed. [0108], paging is performed for a terminal whose RSRQ or RSRP value notified by a measurement report from the terminal is equal to or less than a predetermined threshold. Therefore, if a received signal strength measurement value is below a first threshold value, the paging message is sent).
(Chun discloses that paging message includes a request for downlink measurement report and Kitagawa discloses that the paging message is sent, if a received signal strength measurement value is below a first threshold value; therefore it is obvious in view of Chun and Kitagawa to consider that the paging message includes a request for the at least one downlink measurement report if a received signal strength measurement value is below a first threshold value).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Saito, KIM and Chun as mentioned in claims 9 and 20 and further incorporate the teaching of Kitagawa. The motivation for doing so would have been to provide a radio control device and a communication method capable of efficiently connecting an out-of-area Kitagawa, [0017]).




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Matsushita et al. (Pub. No. US 2010/0290393 A1) – “COMMUNICATION TERMINAL AND COMMUNICATION METHOD” discloses a communication terminal that is capable of securing a route having the finest state while suppressing a bandwidth that is consume by a transmission of a control packet at a low level, when applied in an ad-hoc network which uses an electrical power line. The communication terminal communicates a data packet to a reception terminal via at least one relay terminal; and broadcasts prior to a communication of the data packet, a first control packet that is used for creating routes that lead to the reception terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).

Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474